Citation Nr: 0100582	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post operative 
right lateral meniscectomy with relaxation of the collateral 
ligaments and traumatic arthritis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971.

This appeal arose from an October 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased schedular disability evaluation for the service-
connected right knee disorder following assignment of a 
temporary total evaluation (100 percent) under 38 C.F.R. 
§ 4.30 for convalescence due to surgery from April 17 through 
May 31, 1998.  In October 2000, the veteran testified at a 
personal hearing before the undersigned member of the Board 
of Veterans' Appeals (Board) sitting in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  The veteran's right post operative lateral meniscectomy 
with relaxation of the collateral ligaments and traumatic 
arthritis is manifested by subjective complaints of constant 
pain and mild swelling and occasional give way, with 
objective evidence of no dislocation or subluxation; no 
instability; pain on range of motion; some limitation of 
motion; and mild pain and swelling without redness or 
effusion.

2.  The veteran has x-ray evidence of degenerative arthritis 
of the right knee with slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected right post operative lateral 
meniscectomy with relaxation of the collateral ligaments and 
traumatic arthritis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321(b)(1), Part 4 including 
§§ 4.1, 4.2, 4.7, Codes 5257, 5256 (2000).

2.  A separate evaluation for degenerative arthritis of the 
right knee is not warranted.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
38 C.F.R. Part 4, including § 4.59, Codes 5003, 5010, 5261, 
5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  In cases of functional impairment, evaluations 
are to based upon lack of usefulness, and medical examiners 
must furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
38 C.F.R. § 4.10.  These requirements for the evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decision based 
upon a single, incomplete or inaccurate report and to enable 
VA to make a more precise evaluation of the disability level 
and any changes in the condition.

Even though the regulations require review of the recorded 
history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was originally awarded service connection for 
right post operative lateral meniscectomy with relaxation of 
the collateral ligaments and traumatic arthritis by a rating 
action issued in February 1977.  This disorder was assigned a 
20 percent disability evaluation at that time.  In October 
1989, the disability evaluation was increased to 30 percent.

The pertinent evidence of file includes private outpatient 
treatment records developed between February and May 1998.  
In February 1998, the veteran noted that he had had a partial 
lateral meniscectomy 30 years before; while he had some 
complaints, it was not that much worse.  He had traumatic 
arthritis of the right lateral compartment.  Range of motion 
and effusion were acceptable.  On April 17, he underwent a 
partial medial meniscectomy for a medial meniscal tear.  On 
April 22, his range of motion was acceptable, but there was 
still some effusion.  By May 6, he looked much better and had 
less pain.  

On April 28, 1998, the veteran's treating physician submitted 
a statement in which he noted that the veteran was suffering 
from severe degenerative joint disease (DJD) involving the 
lateral compartment of the right knee.  Flexion was limited 
to approximately 90 degrees, with a loss of 15 degrees of 
full extension.  He opined that the veteran would need a 
total knee replacement some time in the future.

VA examined the veteran on June 23, 1998.  He complained of 
continuous right knee pain since 1970, constant mild swelling 
and occasional give way.  The examination noted no complaints 
of flare-ups.  The veteran indicated that he used a knee 
brace.  The objective examination found no evidence of 
dislocation or subluxation, and there were no constitutional 
symptoms of inflammatory arthritis.  His gait was normal and 
there was no ankylosis.  Range of motion was from 0 to 100 
degrees on the right (0 to 125 degrees on the left).  There 
was no indication of instability, although he reported that 
pain began at 40 degrees of flexion.  He had mild pain and 
swelling, with no redness or effusion.  The diagnosis was 
degenerative arthritis of the right knee, status post lateral 
meniscectomy.  

At his personal hearing before the Board in October 2000, the 
veteran stated that his right knee arthritis was so severe 
that the April 1998 surgery had not been able to clean out 
the joint completely.  He referred to "creaking" of the 
knee and commented that he had pain which he rated as a 10 on 
a scale of 1-10 (with 10 being the worst).  He described this 
pain as constant.  He expressed his desire that his arthritis 
be rated separately.  He also submitted photos from his 
recent arthroscopic surgery.  

According to the applicable regulations, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (2000).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003 (2000).

Severe impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 30 percent 
disability evaluation under 38 C.F.R. Part 4, Code 5257 
(2000).  A 40 percent evaluation requires that the knee be 
fixed (ankylosed) in flexion at an angle between 10 and 20 
degrees.  38 C.F.R. Part 4, Code 5256 (2000).

Based upon the objective evidence of record, the board 
concludes that an evaluation in excess of 30 percent for the 
service-connected right post operative lateral meniscectomy 
with relaxation of the collateral ligaments and traumatic 
arthritis is not warranted at this time.  The pertinent 
evidence does not demonstrate that the veteran's knee is 
flexed at an angle between 10 and 20 degrees so as to justify 
a 40 percent disability evaluation pursuant to 38 C.F.R. Part 
4, Code 5256 (2000).  The Board finds that the 30 percent 
evaluation adequately compensates the veteran for his degree 
of pain, which has not resulted in either recurrent 
subluxation or instability.  Therefore, there is no basis 
upon which to award an increased schedular evaluation.

The veteran has also contended that he should be assigned a 
separate disability evaluation for his right knee arthritis.  
According to VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), the 
VA General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257 based on additional disability.  For a knee 
disorder already rated under Code 5257, a claimant would have 
additional disability justifying a separate rating if there 
is limitation of motion under Code 5260 (limitation of 
flexion of the leg) or Code 5261 (limitation of extension of 
the leg).  However, it was noted that there would no 
additional disability based on limitation of motion if the 
claimant did not at least meet the criteria for a zero-
percent rating under Codes 5260 or 5261.  (But see Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996), which stated that since Code 
5257 is not predicated on loss of motion, 38 C.F.R. §§ 4.40 
and 4.45 (pain) were not for application).  

The VA General Counsel then fully addressed the impact of the 
DeLuca v. Brown, 8 Vet. App. 202 (1995) decision on the 
rating of all musculoskeletal disabilities in VAOPGCPREC 9-
98, 63 Fed. Reg. 56704 (1998).  The General Counsel held that 
if a musculoskeletal disability is rated under a specific 
code that does not involve limitation of motion, for example, 
Code 5257 for the knee, and another diagnostic code based on 
limitation of motion is potentially applicable, the latter 
diagnostic code must be considered in light of sections 4.40, 
4.45, and 4.59.  However, it was clarified that for a knee 
disability rated under 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under Codes 5260 or 5261 need not be 
compensable, but must at least meet the criteria for the 
zero-percent rating.  

According to 38 C.F.R. Part 4, Code 5260 (2000), limitation 
of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of extension of either 
leg to 5 degrees warrants a noncompensable evaluation.  
38 C.F.R. Part 4, Code 5261 (2000).  In this case, while the 
veteran has complaints of pain on motion, with x-ray evidence 
of arthritis, his extension is to 0 degrees and his flexion 
is to 100 degrees.  Thus, his limitation of motion does not 
at least meet the criteria for a zero-percent evaluation 
under either Code 5260 or 5261.  As a consequence, he is not 
entitled to a separate evaluation for this arthritis on the 
basis of limitation of motion.

The General Counsel also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Rating 
personnel have the responsibility to consider functional loss 
and clearly explain the impact of pain upon the disability.  
In pertinent part, under 38 C.F.R. § 4.59, it is the intent 
of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  

In addressing the veteran's contentions with respect to pain, 
he emphasized in his hearing before the Board, the RO has 
rated the post operative residuals of the veteran's right 
knee disability under Codes 5010-5257, whereas the disability 
had previously been rated only under Code 5257.  On a VA 
compensation examination in December 1992, for example, the 
veteran reportedly had both subluxation and lateral and 
medial instability.  By comparison, arthritis has now been 
recognized as part and parcel of the veteran's knee 
disability and has been taken into consideration in his 
evaluation.  After the initial convalescence period, during 
which a temporary total rating was assigned through May 1998, 
it appears that the veteran's condition improved acceptably.  
Although he has described his pain as being at the maximum on 
a 1-10 scald, he reportedly had "mild" pain with no 
instability when examined on June 23, 1998, for compensation 
purposes.  

Taking all this evidence into consideration, the Board finds 
that the 30 percent rating currently assigned under Codes 
5257-5010 adequately compensates the veteran for pain 
associated with the disability.  Since the veteran currently 
does not have evidence of right knee instability, the 30 
percent rating well encompasses the painful motion, which 
started at 40 degrees, as contemplated under 38 C.F.R. 
§ 4.59.  It was also reported that the veteran's gait was 
normal, thus further mitigating against a separate rating for 
arthritis due to functional impairment.  

Finally, apart from the schedular disability rating, 
exceptional cases where the schedular evaluations are found 
to be inadequate may be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's right knee disability is not inadequate.  As the 
schedular criteria provide a basis to award increased 
compensation for the knee disability, which have been 
considered, as discussed above, it does not appear that there 
are any "exceptional or unusual" circumstances indicating 
that the ratings schedule is inadequate to compensate the 
veteran for this disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 
66749 (1996).  Specifically, the Board finds no evidence of 
an exceptional disability picture.  While the veteran has had 
surgical intervention six times between 1970 and 1998, there 
is no indication that the veteran had spent frequent periods 
of time hospitalized for this condition, particularly in 
light of the extensive period of time considered.  The 
veteran testified in October 2000 that he was not working.  
However, he did not state, nor is there any other objective 
evidence of record to indicate, that he was unemployed solely 
because of his service-connected knee disorder.  Therefore, 
there is no objective indication that this disability has 
resulted in "marked interference" with employment.  Thus, 
in the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for the 
service-connected right post operative lateral meniscectomy 
with relaxation of the collateral ligaments and traumatic 
arthritis and is against his claim for a separate evaluation 
for arthritis of the right knee.  The veteran, of course, may 
apply to reopen his claim at any time with evidence of 
increased disability.  


ORDER

An increased evaluation for the service-connected right post 
operative lateral meniscectomy with relaxation of the 
collateral ligaments and traumatic arthritis is denied.

A separate evaluation for arthritis of the right knee is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

